Title: A Card, [22 December 1774]
From: Hamilton, Alexander
To: 


[New York, December 22, 1774]
The Friend to America presents his compliments to Mr. A. W. Farmer, and begs leave to decline making any remarks upon his Examination into the conduct of the Delegates, until he has seen what he may have to offer, in answer to the Full Vindication, &c. His reasons, there is no necessity to communicate. He assures Mr. Farmer, that he never imagined, any thing he could say, would frighten, or disconcert him, or induce him to change his sentiments. He is convinced, that the intellectual eye of every advocate for despotism, is too much blinded to perceive the force of just argumentation: The opinions of such are generally influenced by motives to which Reason can furnish no counter-poise. All the Vindicator proposed to himself was, to prevent the ill effects of the Farmer’s sophistry on others.
With respect to the impropriety of expression, “and his wit ridiculed.” The author humbly conceives, it would be no easy task to prove it improper. Wit is, by no means, a positive, or precise term: it has various significations: authors have defined, and applied it in different senses. Genuine wit is used in contradisti[n]ction to spurious wit; but if the term wit alone, uniformly conveyed the idea of what we understand by true or genuine wit, then would those adjectives be superfluous, and improper, and their opposites false and spurious, when conjoined with wit, would be absurd. If wit be a relative term, as it evidently often is, why may it not be used to signify the false, as well as the true kind? The Vindicator, however, does not pretend to be infallible; he may be mistaken, and is ready to alter his opinion whenever a sufficient reason can be produced. It is confessed, that if wit ought to be understood, in the strictest sense, to which Mr. Farmer seems to confine it, the application of the term to his feeble efforts, would be altogether indefensible. Wit, in such a sense, was not to be found in his piece, and of course “the impropriety of the expression, and the impracticability of the attempt,” must be conspicuous.
